Citation Nr: 1008635	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  06-02 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to service connected disability.

2.  Entitlement to service connection for a left ankle 
disorder, to include as secondary to service connected 
disability.

3.  Entitlement to service connection for a left knee 
disorder, to include as secondary to service connected 
disability.

4.  Entitlement to service connection for a left hip 
disorder, to include as secondary to service connected 
disability.

5.  Entitlement to an increased rating for traumatic pes 
planus of the right foot, currently rated as 30 percent 
disabling.

6.  Entitlement to an increased (compensable) rating for 
residuals of a fractured left os calcis.

REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1962 to May 
1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In an August 2009 Order, the Court 
endorsed an August 2009 joint motion for remand, vacated the 
November 2008 Board decision that denied the claims, and 
remanded the matter for compliance with the instructions in 
the joint motion.

In November 2008, this matter came before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 
rating decision of the RO in St. Louis, Missouri, which 
denied the claims.  


The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board must remand this case to comply with the terms of 
the joint motion for remand.

The appellant submitted a June 2005 statement with a 
partially completed set of authorized release of records 
forms and a single page of medical records from the Conway 
Internists.  The appellant indicated that he had treatment 
from a Dr. Kraujalis and at St. Luke's hospital which was 
relevant to the claims.  The appellant signed the authorized 
release forms without completing the section indicating to 
whom the forms should be sent.  The joint motion for remand 
states that the Board should consider whether the duty to 
assist in obtaining records was satisfied as to the June 2005 
submission.  The Conway Internists record has the address for 
Dr. Kraujalis.  The Board remands to have the RO send the 
June 2005 authorized release form to Dr. Kraujalis.  The 
Board notes that the appellant has not provided additional 
information, including the address of St. Luke's hospital.  
St. Luke's is a common hospital name, and further specificity 
is required.  As the Board must remand the appeal for the 
Kraujalis records, the RO should take the opportunity to have 
the appellant provide the address to the St. Luke's hospital 
at which he sought treatment.  

The appellant's representative has obtained records from the 
St. Louis VA Jefferson Barracks Medical Center showing 
treatment from 2004 through December 2009.  To ensure a 
complete record and correctly assess the appellant's current 
disability, updated records of treatment from December 2009 
to the present must be considered.  Therefore, those records 
must be obtained for the file.

The appellant's representative argues that recent VA 
treatment records show new diagnoses of disorders of the left 
ankle, knee and hip that may be secondary to the service-
connected right side disabilities.  The Board will remand to 
obtain a new opinion as to whether the appellant has a left 
ankle, knee or hip disability that is due to or aggravated by 
the right foot pes planus or ankle loss of motion.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the appellant's last VA examination in 
connection with his increased ratings claims was in August 
2005.  As the appellant was last afforded an examination more 
than four years ago and the claims must be remanded for 
records development regardless, the Board finds that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994); VAOPGCPREC 11-95 (1995).


Accordingly, the case is REMANDED for the following action:

1.  Obtain the appellant's medical records 
from the Conway Internists using the June 
2005 authorized release form and the 
address provided.  All efforts to obtain 
private records should be fully 
documented, and any negative response 
recorded in the claims file.

2.  After obtaining the above evidence, to 
the extent available, schedule the 
appellant for VA examinations to determine 
(1) the diagnosis of any left ankle, knee 
or hip disorder(s) which may be present, 
and (2) whether any such left ankle, knee 
or hip disorder is/are at least as likely 
as not etiologically related to or 
aggravated by the appellant's service-
connected right foot traumatic pes planus 
or right ankle loss of motion.  The entire 
claims folder and a copy of this REMAND 
must be made available to the physician.  
All indicated studies should be conducted, 
and the results reviewed before the final 
opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

3.  Schedule the appellant for a VA 
examination to determine the current 
nature and severity of his left foot 
fractured os calcis and right foot 
traumatic pes planus disabilities.  
Sufficient evaluations should be scheduled 
to evaluate the appellant's 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

The examiner should identify the 
limitation of activity imposed by the 
appellant's service-connected disabilities 
with a full description of the effect of 
the disabilities upon his ordinary 
activities.  The examiner should fully 
describe any weakened movement, excess 
fatigability, and incoordination present.

4.  Obtain the appellant's medical records 
from the Jefferson Barracks Medical Center 
for treatment from December 2009 to the 
present.  All efforts to obtain VA records 
should be fully documented, and the VA 
facility must provide a negative response 
if records are not available.

5.  Then, the RO should readjudicate the 
claims on the merits, to include 
consideration of whether referral for 
extraschedular considerations is 
warranted.  If the claims remain denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



